Citation Nr: 1548297	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a permanent and total rating for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The August 2013 rating decision granted a 100 percent rating for PTSD effective from April 10, 2012.  

The Board notes that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  This provision is applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Currently, VA does not interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.

The Board observes that, since the January 2014, most recent statement of the case was issued, which considered the issue on appeal, additional evidence, to include two February 2014 VA 21-4192s, Request for Employment Information in Connection with Claim for Disability Benefits, developed by VA, have been associated with the record.  Therefore, 38 U.S.C.A. § 7105(e) is not for application, and waiver of initial AOJ review of the additional evidence as to this issue is not automatic.  However, as the claim is otherwise being returned to the AOJ for further development, the additional evidence will be considered upon readjudication of the issue.

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, has been raised by the record in a March 2014 VA Form 9, substantive appeal, although the Board recognizes the AOJ, in March 2014 correspondence, informed the Veteran that separate evaluations for service connection of more than one mental condition was not compensable for VA purposes.  However, as PTSD is manifested by symptoms distinct from that of psychiatric disabilities other than PTSD, and distinct VA regulations are applicable for a claim for service connection for PTSD, the claim for an acquired psychiatric disability, other than PTSD, is, in actuality, a separate claim.  See Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008).  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the severity of his service-connected PTSD is permanent in nature and not likely to improve.  The Veteran was afforded a PTSD examination in July 2013, in which the VA examiner opined the Veteran had total occupational and social impairment as a result of his PTSD.  Pursuant to the July 2013 PTSD examination, the AOJ assigned the Veteran a 100 percent schedular rating for his PTSD.  However, the July 2013 VA PTSD examination report did not consider whether the level of functional impairment due to the Veteran's PTSD was reasonably certain to continue throughout his lifetime, or whether the probability of permanent improvement under treatment was remote.

Permanence of "impairment" level is essentially a medical question, which requires competent medical evidence; neither the Board nor the AOJ may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A positive determination of permanency of impairment may be based on a finding that the probability of permanent improvement under treatment is remote, and that the impairment level is reasonably certain to continue throughout the life of the veteran.  38 C.F.R. § 3.340(b) (2014); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  The Veteran's age may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Additionally, the determination must be based upon a consideration of the degree of impairment due solely to the service-connected disability or disabilities.  See 38 C.F.R. § 3.341 (2014).

Thus, as the determination with regard to permanence of impairment due to a disability is a medical question, further development to obtain a medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from the VA examiner who conducted the July 2013 VA PTSD examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  The examiner is asked to address the following:  

(a.)  Whether the functional impairment due to the Veteran's PTSD is reasonably certain to continue throughout his lifetime; and

(b.)  Whether the probability of permanent improvement under treatment is remote. 

A rationale for each opinion expressed must also be provided.

2.  Review the opinions to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



